DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 repeats the limitations from dependent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-8, 11-12, 14-18, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roger (WO 2018/042113), US 2019/0193820 is referenced for convenience.

In re. claim 1, Roger teaches a traction kite anchoring device for attachment to a harness worn by a user to transfer force from a traction kite to the user (para [0017]), the traction kite anchoring device comprising a first member (central body (2)) at an end of at least one line connected to a said kite (at line straightener (10)) (para [0135]) and a chicken loop (5) for attachment to a said harness and releasably connected to said first member (2) (para [0113]), wherein the chicken loop has a first end (5b) comprising an anchor (barrel shape of the T) (fig. 5b) able to be received and secured at an anchor receiver (2d) of the first member in a releasable and tool-less manner (figs. 2 and 3b); wherein the chicken loop comprises the first end and a second end (5a), each end for association with the first member so as to, between the ends, present a loop for attachment to the harness, wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5).
In re. claim 2, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor and the anchor receiver are shaped and configured to mutually provide an interference fit when the anchor is received and secured at the anchor receiver (recess (2d) has complementary shape to barrel shape of crosspiece) (para [0121]) to prevent movement of the first member relative the anchor in a direction of said force towards the user (when movement of jaw (7) is blocked (para [0121]).
In re. claim 3, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor receiver (2d) is a receptacle of the first member (2) (fig. 3b).
In re. claim 4, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the first end (5b) is engaged with the receptacle of the first member in a directional interference fit (when movement of jaw (7) is blocked (para [0121]).
In re. claim 5, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the first end is received at the receptacle of the first member by a first maneuvering of the first end relative the first member, and the first end is secured at the receptacle with the first member by a second maneuvering of the first end relative the first member (as the method of using fails to further define the apparatus).
In re. claim 6, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor is a) received at the receptacle by a first translational movement of the anchor relative the first member, and b) secured at the receptacle by i. a rotational movement of the anchor relative the first member, and ii. a second translational movement of the anchor relative the first member, being a translational movement opposite the first translational movement (as the method of using fails to further define the apparatus).
In re. claim 7, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor becomes secured at the receptacle by a twist-lock action of the anchor (barrel shape of the T) (fig. 5b) relative to the first member (2) (i.e. when twisted to align with, and enter, the shape of the recess (2d)) (para [0121]) (additionally, the method of using fails to further define the apparatus).
In re. claim 8, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the anchor and the receptacle of the first member together define a bayonet connector (5b) (recess (2d) has complementary shape of the barrel crosspiece shape) (para [0121]).
In re. claim 11, Roger teaches the traction kite anchoring device as claimed in claim 1, wherein the chicken loop has a second end (5a) and that is able to be engaged in a quick release manner to the first member (2) (when parts (3,4) are separated) (para [0098]) (fig. 5).
In re. claim 12, Roger teaches a method of engaging and/or replacing a chicken loop (5) of a traction kite anchoring device (1), the anchoring device comprising a chicken loop (5) to be engaged at an anchor (barrel connection) of a first end (5b) of the chicken loop with a first member (2) (para [0121]), wherein the chicken loop comprises the first end and a second end (5a), each end for association with the first member so as to, between the ends, present a loop for attachment to the harness, wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5), the method comprising, removing any previously used chicken loop (via nut-screw assembly (8)) translating the anchor relative the first member in a first direction (to the position in Fig. 2) and moving the anchor relative the first member (to the position in fig. 3a), wherein the anchor when in its engaged condition is encouraged to be retained in engagement with the first member by a bias (from elastic recall means) (para [0104]) provided from the first member (2) on the anchor (barrel connection).
In re. claim 14, Roger teaches the method as claimed in claim 12, wherein the steps of the method are performed by a user using their hands, exclusive of any other tool (release and capture based on user pushing the shell (6) (para [0113]) and inserting or removing the chicken loop (5) (para [0118])).
In re. claim 15, Roger teaches a kit of parts for use as an anchoring device for a traction kite, the anchoring device for attachment to a harness worn by a user to transfer force from a kite to the user, the kit of parts comprising; a first member (2) connected with or for connection to an end of at least one line connected to a said traction kite (via line straightener (10)) (para [0135]), and a chicken loop (5) comprising a first end (5b) and a second end (5a), each end for association with the first member (2) (figs. 1-4) so as to, between the ends, present a loop for attachment to a said harness worn by a user (para [0150]), wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5) wherein the first end is able to be received at and engaged with a first end receiver (2d) of the first member (2) in a releasable and tool-less manner (release and capture based on user pushing the shell (6) (para [0113]) and inserting or removing the chicken loop (5) (para [0118])).
In re. claim 16, Roger teaches the kit of parts as claimed in claim 15, wherein the first end is engaged with the first member in a bayonet fitting manner to effect the releasable tool-less engagement (recess (2d) has complementary shape of the barrel crosspiece (5b) shape) (para [0121]).
In re. claim 17, Roger teaches a kite anchoring device (1) comprising a first member (2) at the end of at least one line connected to a kite (via line straightener (10)) (para [0135]) and a chicken loop (5), the first member (2) and the chicken loop (5) engaged or engageable to each other by way of a bayonet connection (recess (2d) has complementary shape of the barrel crosspiece (5b) shape) (para [0121]), wherein the chicken loop comprises the first end and a second end (5a), each end for association with the first member so as to, between the ends, present a loop for attachment to the harness, wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5).
In re. claim 18, Roger teaches the kite anchoring device as claimed in claim 17, wherein a bias (from elastic recall means) (para [0104]) is provided to bias the anchor (barrel crosspiece) into engagement with the receptacle (2d) (via closing of blocking means (7)).
In re. claim 20, Roger teaches the kite anchoring device as claimed in claim 17, wherein the anchor (5b) defines a male part of the bayonet connector (fig. 2) and the receptacle (2d) defines a female part of the bayonet connector (fig. 3b).
In re. claim 21, Roger teaches a toollessly-changeable chicken loop (5) for a kite anchoring device, the chicken loop comprising a first end (5b) configured for a releasable and tool-less bayonet connection (fig. 5) to the kite anchoring device (Figs. 1-4), wherein the chicken loop comprises the first end and a second end (5a), each end for association with the first member so as to, between the ends, present a loop for attachment to the harness, wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5).
In re. claim 22, Roger teaches a traction kite anchoring device (1) for attachment to a harness worn by a user to transfer force from a traction kite to the user (via line straightener (10)) (para [0135]), the traction kite anchoring device comprising a first member (2) at an end of at least one line connected to a said kite and a chicken loop (5) for attachment to a said harness (para [0150]) and releasably connected to said first member (figs. 1-4), wherein the chicken loop has a first end (5b) comprising an anchor (barrel crosspiece) (fig. 5) able to be locked and unlocked to and from the first member in a manner that is tool-less and/or does not require the use of a grub screw or bolt or machine screw (release and capture based on user pushing the shell (6) (para [0113]) and inserting or removing the chicken loop (5) (para [0118])), wherein the chicken loop comprises the first end and a second end (5a), each end for association with the first member so as to, between the ends, present a loop for attachment to the harness, wherein said second end is able to be engaged in a quick-release manner to the first member (2) (using nut-screw assemblies (8)) (para [0108]) (fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roger as applied to claims 1, 12, and 17 respectively above, and further in view of Hansen et al. (US 7,841,122).
In re. claim 9, Roger fails to disclose a bias is provided to bias the anchor, once engaged with the anchor receiver, into engagement with the anchor receiver.
Hansen teaches a bias (30) is provided to bias an anchor (P), once engaged with an anchor receiver (keyway (34)) (fig. 3), into engagement with the anchor receiver (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have a bias provided to bias the anchor, once engaged with the anchor receiver, into engagement with the anchor receiver, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.
In re. claim 10, Roger as modified by Hansen (see Hansen) teach the traction kite anchoring device as claimed in claim 9, wherein a removal of the anchor from engagement with the anchor receiver comprises a movement against the bias of the anchor into engagement with the anchor receiver (downward movement in left side of keyway (34)) (fig. 4).
In re. claim 13, fails to disclose the second motion is against a bias provided from the first member on the anchor.
Hansen teaches the second motion (figs. 2a-2b) is against a bias (30) provided from the first member (22) on the anchor (P) (fig. 3) (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have the second motion against a bias provided from the first member on the anchor, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.
In re. claim 19, Roger fails to disclose one of the anchor and the receptacle comprise a bias element for biasing the anchor into engagement with the receptacle.
Hansen teaches a bias element (30) is provided to bias an anchor (P) into engagement with the receptacle (keyway (34)) (fig. 3) (col. 3, ln. 28-40).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Roger to include the teachings of Hansen to have a bias element for biasing the anchor into engagement with the receptacle, since Roger states the coupling system could also not comprise a jaw, the blocking means being only the cooperation of the recess in the side surface of the central body (para [0122]), and doing so would eliminate the need for providing the jaw while also locking the chicken loop in place.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Thus, it is essential that the first end of the chicken loop, being located opposite to the second end, which can be connected with the quick release of the device, can be mounted or removed without a tool. Of course the second end of the chicken loop can also be connected with the quick release of the so-called first member of the kite anchoring device without the need for a tool.  
The examiner notes that no portion of the specification states the second end can be connected without the need for a tool.  Instead, the specification states the second end is able to be engaged in a quick release manner.  This limitation was previously addressed in the rejection of claim 11 in the Non-Final Rejection dated 01/07/2022.  Applicant’s failure to respond to this rejection renders the argument non-persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second end is releasable without tools) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647